OPINION — AG — ** APPORTIONING OF SALES TAXES AND PROVIDING FOR EXEMPTION OF FEED AND THE TRADE IN OF FARM MACHINERY FROM SALES TAX ** (1) IF ONE OF THE REFERENDUMS TO SENATE BILL NO. 367 IS SUSTAINED BY THE PEOPLE (VOTED IN) AND THE OTHER IS REJECTED, SAID BILL WILL FAIL IN ITS ENTIRELY. (INITIATIVE PETITIONS, REFERENDUM PETITION) (2) ARTICLE V, SECTION 3 WHICH PROVIDES " ANY MEASURE REFERRED TO THE PEOPLE BY THE REFERENDUM SHALL TAKE EFFECT AND BE IN FORCE WHEN IT SHALL HAVE BEEN APPROVED BY THE MAJORITY OF THE VOTES CAST THEREON AND NOT OTHERWISE ", SENATE BILL NO. 367, UNDER THE ASSUMPTION SET FORTH IN YOUR LETTER, WILL BECOME EFFECTIVE " WHEN APPROVED BY A MAJORITY OF THE VOTES CAST THEREON * * *  ", HOWEVER, UNDER THE PROVISIONS OF SAID BILL, REGARDLESS OF SUCH AN APPROVAL, WILL NOT GO INTO EFFECT PRIOR TO JANUARY 1, 1958. (PETITION, EFFECTIVE DATE, BILL BECOME EFFECTIVE PRIOR TO THE EXPIRATION OF NINETY DAYS FROM THE ADJOURNMENT OF THE LEGISLATURE) CITE: 68 O.S. 1251 [68-1251], ARTICLE V, SECTION 3, ARTICLE V, SECTION 4 (FRED HANSEN)